ACCEPTED
                                                                                    03-14-00397-CV
                                                                                            7891798
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              11/18/2015 3:50:52 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                        No. 03-14-00397-CV

                                                              FILED IN
                       In The Court Of Appeals         3rd COURT OF APPEALS
                For The Third Court Of Appeals District     AUSTIN, TEXAS
                            Austin, Texas              11/18/2015 3:50:52 PM
                                                           JEFFREY D. KYLE
                                                                Clerk

                AMERICAN MULTI-CINEMA, INC.
                      Appellant & Cross-Appellee,
                                   v.
  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF
    THE STATE OF TEXAS, AND KEN PAXTON, ATTORNEY
           GENERAL OF THE STATE OF TEXAS
                     Appellees & Cross-Appellants.

 ON APPEAL FROM THE 200TH JUDICIAL DISTRICT COURT, TRAVIS
                     COUNTY, TEXAS
          TRIAL COURT CAUSE NO. D-1-GN-12-003831


APPELLANT/CROSS-APPELLEE’S FIRST UNOPPOSED MOTION
       TO EXTEND TIME TO FILE A RESPONSE TO
APPELLEES/CROSS-APPELLANTS’ MOTION FOR REHEARING
        AND FOR RECONSIDERATION EN BANC


Mark W. Eidman                       RYAN LAW FIRM, LLP
Texas Bar No. 06496500               100 Congress Avenue, Suite 950
Mark.Eidman@RyanLawLLP.com
                                     Austin, Texas 78701
Doug Sigel                           512.459.6600 Telephone
Texas Bar No. 18347650               512.459.6601 Facsimile
Doug.Sigel@RyanLawLLP.com
                                     Counsel for Appellant
Amy Wills                            & Cross Appellee
Texas Bar No. 24093379
Amy.Wills@RyanLawLLP.com
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6 (d), the Appellant and

Cross-Appellee, American Multi-Cinema, Inc. (“AMC”), files this First

Unopposed Motion to Extend Time to File a Response to Appellees’/Cross-

Appellants’ Motion for Rehearing and for Reconsideration En Banc.

      AMC’s    Response     to   Appellees’/Cross-Appellants’      Motion    for

Rehearing and for Reconsideration En Banc (“Response”) is currently due

on November 30, 2015. Counsel for AMC requests a 30-day extension of

time to file the Response, making the brief due on December 30, 2015.

This is the first request for extension of time to file the Response.

      Counsel for AMC relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the

need for the requested extension:

      • The undersigned counsel is out-of-state on firm-related matters on

November 17-18, 2015.

      • The undersigned counsel is currently preparing a Reply in Support

of Brief on the Merits in Southwest Royalties, Inc. v. Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton,

Attorney General of The State of Texas; No. 14-0743; in the Supreme Court

of Texas, due to be filed on November 24, 2015.

APPELLANT/CROSS-APPELLEE’S FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE A
RESPONSE TO APPELLEES’/CROSS-APPELLANTS’ MOTION FOR REHEARING AND FOR
RECONSIDERATION EN BANC                                                    PAGE 2
      • The undersigned counsel is preparing for a hearing in the case,

styled Wyoming Department of Revenue v. Albertson’s LLC and New

Albertson’s Inc.; Docket No. 183-552; in 1st Judicial District Court of

Laramie County, Wyoming, to be held on November 24, 2015.

      • The period prescribed for the preparation of the Response includes

the Thanksgiving holiday, which will present substantial conflict due to

long term travel plans for each of AMC’s attorneys.

      • The undersigned counsel is currently working on pre-trial deadlines

and preparing a Trial Brief in the case, styled Dish Network, L.L.C. v. Glenn

Hegar, Comptroller of Public Accounts of the State of Texas, and Ken

Paxton, Attorney General of The State of Texas; Cause No. D-1-GN-15-

000344; in the 201st Judicial District Court of Travis County, Texas, due to

be filed on November 30, 2015.

      • The undersigned counsel is preparing responses to discovery

requests in the case styled Ryan Directional Services, Inc. v. Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton,

Attorney General of the State of Texas; Cause No. D-1-GN-15-003250; in

the 53rd Judicial District Court of Travis County, Texas, due to be served on

November 30, 2015.



APPELLANT/CROSS-APPELLEE’S FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE A
RESPONSE TO APPELLEES’/CROSS-APPELLANTS’ MOTION FOR REHEARING AND FOR
RECONSIDERATION EN BANC                                                    PAGE 3
      Counsel for AMC seeks this extension of time to be able to prepare a

cogent and succinct response to aid this Court in its analysis of the issues

presented. Given the other time commitments imposed on counsel, it will

not be possible to prepare the Response by November 30, 2015. This

request is not sought for delay but so that justice may be done.

      All facts recited in this motion are within the personal knowledge of

the counsel signing this motion; therefore no verification is necessary under

Texas Rule of Appellate Procedure 10.2.

                          PRAYER FOR RELIEF

      For the reasons set forth above, AMC respectfully asks the Court to

grant this unopposed motion for extension of time, thus making the

Appellant/Cross-Appellee’s      Response     to   Appellees’/Cross-Appellants’

Motion for Rehearing and for Reconsideration En Banc due on December

30, 2014. AMC further requests all other relief to which it may be entitled.




APPELLANT/CROSS-APPELLEE’S FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE A
RESPONSE TO APPELLEES’/CROSS-APPELLANTS’ MOTION FOR REHEARING AND FOR
RECONSIDERATION EN BANC                                                    PAGE 4
                                     Respectfully submitted,


                                     __________________________
                                     Doug Sigel
                                     Texas Bar No. 18347650
                                     doug.sigel@ryanlawllp.com
                                     Amy Wills
                                     Texas Bar No. 24093379
                                     amy.wills@ryanlawllp.com
                                     RYAN LAW FIRM, LLP
                                     100 Congress Avenue, Suite 950
                                     Austin, Texas 78701
                                     Telephone: (512) 459-6600
                                     Facsimile: (512) 459-6601
                                     Attorneys for Appellant & Cross-
                                     Appellee


                   CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned
counsel conferred with opposing counsel, Cynthia Morales, on November
18, 2015, and she indicated that she does not oppose this motion.



                                     Doug Sigel




APPELLANT/CROSS-APPELLEE’S FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE A
RESPONSE TO APPELLEES’/CROSS-APPELLANTS’ MOTION FOR REHEARING AND FOR
RECONSIDERATION EN BANC                                                    PAGE 5
                       CERTIFICATE OF SERVICE

      I hereby certify that on this 18th day of November, 2015, a true and
correct copy of the foregoing document has been delivered via electronic
mail and/or electronic service to the following counsel of record:

Cynthia Morales
Assistant Attorney General
Charles Eldred
Assistant Attorney General
Tax Division
P.O. Box 12548
Austin, Texas 78711
Telephone: (512) 475-1743
Facsimile: (512) 477-2348
cynthia.morales@texasattorneygeneral.gov
charles.eldred@texasattorneygeneral.gov



                                     Doug Sigel




APPELLANT/CROSS-APPELLEE’S FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE A
RESPONSE TO APPELLEES’/CROSS-APPELLANTS’ MOTION FOR REHEARING AND FOR
RECONSIDERATION EN BANC                                                    PAGE 6